Case 8:19-cv-00672-WFJ-AEP Document 44 Filed 05/31/19 Page 1 of 5 PagelD 1011

riLED

UNITED STATE DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA QUISMAY 31 PM I2: 21
TAMPA DIVISION CLERK US DISTRICT CouRT

MIDOLE DISTRICT OF FLORIDA
"AMPA FLORIDA

DISH NETWORK, L.L.C.
and NAGRASTAR, LLC,

Plaintiff, Case No.: 8:19-cv-672-T-02AEP

Vv.

PETER LIBERATORE, BRANDON
WELLS, DROID TECHNOLOGY LLC,
and TAMPA BAY MARKETING
SERVICES, INC., individually and
Collectively d/b/a www.simply-tv.com,

Defendant.

New? Nee See Nee ee ee ee ee ee ee ee ee ee ee’

 

DEFENDANTS’ RESPONSE TO PLAINTIFFS’ COMPLAINT

The Defendants, PETER LIBERATORE (“Liberatore”); BRANDON WELLS (“Wells”);
DROID TECHNOLOGY LLC (“Droid Technology LLC”); and TAMPA BAY MARKETING
SERVICES, INC. (“Tampa Bay Marketing”) (Collectively, “Defendants”) hereby answer

Plaintiffs’ Complaint (Docket No. 1) and assert affirmative defenses as follows:

RESPONSES TO SPECIFIC ALLEGATIONS
The numbering of the following responses corresponds to the numbering of the allegations
in Plaintiffs’ Complaint. As used herein below, “lacks knowledge or information” indicates that

a party “lacks knowledge or information sufficient to for a belief about the truth of an allegation”
under Fed. R. Civ. P. 8(b)(5).

PARTIES
1. Lack knowledge or information.
Lack knowledge or information.
Admit.
Admit.

FY SN

Page 1 of 5
Case 8:19-cv-00672-WFJ-AEP Document 44 Filed 05/31/19 Page 2 of 5 PagelD 1012

Admit.
Admit.
Deny.
Deny.

oP ND YW

Deny.
A. Deny.
B. Deny.
C. Deny.
D. Deny.
10. Deny.
11. Admit that Liberatore and Wells act in some circumstances on behalf of Droid Technology
LLC. Deny remainder.
12. Deny.

JURISDICTION AND VENUE
13. Admit.

14, Deny that conduct described in Plaintiffs’ Complaint is wrongful. Admit remainder.
15. Admit.

NATURE OF THE ACTION
16. Admit that Droid Technology LLC provided a subscription-based streaming service
branded “Simply-TV.” Admit that at least some content available on Simply-TV
originated from Dish Network. Admit that Droid Technology LLC contracted with several

vendors to provide services related to Simply-TV. Deny remainder.

DISH’S SATELLITE TELEVISION PROGRAMMING
17. Lack knowledge or information.
18. Lack knowledge or information.
19. Lack knowledge or information.
20. Lack knowledge or information.

21. Lack knowledge or information.

Page 2 of 5
Case 8:19-cv-00672-WFJ-AEP Document 44 Filed 05/31/19 Page 3 of 5 PagelD 1013

DEFENDANTS’ WRONGFUL CONDUCT

22. Admit that subscriptions to Simply-TV were sold through the identified websites. Admit
that the quoted advertising language may have been used by Droid Technology LLC to
promote Simply-TV. Admit that the reproduced graphics appear to be promotional
material that may have been used by Droid Technology LLC to promote Simply-TV. Deny
remainder.

23. Admit that the quoted advertising language may have been used by Droid Technology LLC
to promote Simply-TV.

24. Admit that some of the content provided by Simply-TV to subscribers originated from Dish
Network. Admit that Simply-TV did not have explicit authorization from Dish Network.
Lack knowledge or information as to what Plaintiffs may have observed in content received
from the Simply-TV service. Deny remainder.

25. Admit that Droid Technology LLC sold subscriptions to Simply-TV through the “Simply-
TV Domains,” and that Droid Technology LLC provided technology, including hardware
or software, for consuming Simply-TV content on various devices. Deny remainder.

26. Admit that Droid Technology LLC used a commission-based affiliate program to promote
Simply-TV, and that at least some versions of this affiliate program include a “master
reseller” concept involving subscription credits. Admit that Droid Technology LLC
provided support tools to its affiliates and resellers. Deny remainder.

27. Deny.

28. Admit that Droid Technology LLC has provided at least some Dish Network content to

subscribers. Deny remainder.

CLAIMS FOR RELIEF

(Count I — Violation of the Federal Communications Act, 47 U.S.C. § 605(a) — On
Behalf of Dish)

29. Defendants’ responses to the referenced paragraphs are incorporated herein by reference.

 

30. Admit that Droid Technology LLC or a person in contact with Droid Technology LLC
received Dish Network transmissions. Lack knowledge or information as to whether the
person receiving Dish Network transmissions had authorization from Dish Network. Deny

remainder,
31. Deny.
Page 3 of 5
Case 8:19-cv-00672-WFJ-AEP Document 44 Filed 05/31/19 Page 4 of 5 PagelD 1014

32. Deny.
33. Deny.

Count II — Violation of the Federal Communications Act, 47 U.S.C. § 605(a) — On
Behalf of Dish)
34. Defendants’ responses to the referenced paragraphs are incorporated herein by reference.
35. Deny.
36. Deny.
37. Deny.

PRAYER FOR RELIEF

A. Deny.

1. Deny.

2. Deny.
Deny.
Deny.
Deny.
Deny.
Deny.
Deny.

momm oO D

Deny.

—
.

Deny.

=

Deny.

Dated this __ 31° day of May, 2019. |
/ ey

PETER LIBERATORE

12399 69" St.

Largo, FL 33733

(727) 657-1256

Efile: peter. liberatore@yahoo.com
Pro Se, Defendant

 

Page 4 of 5
Case 8:19-cv-00672-WFJ-AEP Document 44 Filed 05/31/19 Page 5 of 5 PagelD 1015

[3 rata (ett

BRANDON WELLS

3506 W. Newsome Dr.

Plant City, FL 33772

(813) 720-4951
Efile:calewells@homtail.com
Pro Se, Defendant

 

 

CERTIFICATE OF SERVICE
I HEREBY CERTIFY a copy of the foregoing has been electronically and personally

served upon: JAMES A. BOATMAN, Jr., Esquire, The Boatman Law Firm, P.A.,
courtfilings@boatman-law.com; (Primary) and HONORABLE WILLIAM F. JUNG, United
States District Judge, 801 N Florida Ave, Tampa, FL 33602, Chambers: 1558 (Primary) this

31 day of May, 2019.

PHA

PETER LIBERATORE

12399 69" St.

Largo, FL 33733

(727) 657-1256

Efile: peter.liberatore@yahoo.com
Pro Se, Defendant

 

[Sashes (Jett

BRANDON WELLS
3506 W. Newsome Dr.
Plant City, FL 33772
(813) 720-4951

Efile:calewells@homtail.com
Pro Se, Defendant

 

Page 5 of §
